Citation Nr: 1134308	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine prior to June 11, 2004, a rating in excess of 10 percent from June 11, 2004 to December 3, 2010 and a rating in excess of 20 percent thereafter, to include a separate compensable rating for lower extremity radiculopathy.  

2.  Entitlement to a compensable rating for status post fracture of the left 10th rib.  

3.  Entitlement to a compensable rating for muscle strain of the right ring finger.  

4.  Entitlement to service connection for right hip disorder. 

5.  Entitlement to service connection for cervical strain.

6.  Entitlement to service connection for fractured right long finger.	

7.  Entitlement to service connection for right carpal tunnel syndrome.

8.  Entitlement to service connection for arthritis of the hands.
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to a compensable rating for muscle strain of the right ring finger and entitlement to service connection for right hip disorder, cervical strain, fractured right long finger, right carpal tunnel syndrome and arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to June 11, 2004, the Veteran's low back disability was manifested by normal range of motion; localized tenderness, vertebral fracture incapacitating episodes and ankylosis were not shown.  

2. From June 11, 2004, to December 3, 2010, the Veteran's low back disability was manifested by forward flexion greater than 60 degrees but not greater than 85 degrees.  Forward flexion of 30 degrees or less, incapacitating episodes and ankylosis were not shown.

3.  From December 3, 2010 to the present, the Veteran's low back disability was manifested by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Forward flexion of 30 degrees or less, incapacitating episodes and ankylosis were not shown.

4.  From June 11, 2004 to March 6, 2008, the Veteran was shown to have that the recurrent sensory neuropathy of the right leg and recurrent motor insecurity of the left leg, both of which were attributed to the Veteran's lumbar disc disease.  The impairments were shown to be mild in degree.   

5.  The Veteran's status post fracture of the left 10th rib is not shown to be equivalent in severity to removal of one rib or resection of two or more ribs without regeneration.  The status post fracture is not objectively shown to result in any significant functional loss.  


CONCLUSIONS OF LAW

1. Prior to June 11, 2004, the criteria for an initial compensable rating for chronic low back disability with degenerative joint disease and degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40 4.71a, Diagnostic Code (Code) 5243 (2010).

2. From June 11, 2004 to December 3, 2010, the criteria for a rating in excess of 10 percent for chronic low back strain with degenerative joint disease and degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40, 4.71a, Code 5243 (2010).

3.  From December 3, 2010 to the present, the criteria for a rating in excess of 20 percent for chronic low back strain with degenerative joint disease and degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40, 4.71a, Code 5243 (2010).

4.  From June 11, 2004 to March 6, 2008, the criteria for separate 10 percent (but no higher) ratings for mild sciatic nerve of the each lower extremity was met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.124a, Code 8520 (2010).

5.  The criteria for a compensable rating for status post fracture of the left 10th rib are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.71a Code 5297 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in February 2008, June 2008, and July 2010, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claims was initially adjudicated, the claims were subsequently re-adjudicated in a June 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of a QTC and VA examinations.  Also of record are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  


II.  Factual Background

On May 2003 VA examination the Veteran reported back pain since 1984.  He described the pain as constant and located over the left side of his lateral back.  He indicated that it was 9/10 in intensity and aggravated by exercise and when he was more tired than normal.  

The Veteran also reported suffering a fracture of the left 10th rib in September of 1983 that occurred while playing football.  He reported that since that time he had had constant ribcage pain that was 9/10 in intensity located over the lateral aspect of the ribcage anteriorly that felt as though someone was kicking him.  

Physical examination of the ribs showed that they were nontender to palpation.  The lungs were clear to auscultation bilaterally.  X-rays from February 2002 were within normal limits.  

Physical examination of the low back showed full range of motion and a negative straight leg raise.  There was no SI joint tenderness and no lordosis.  There were no paraspinal muscle spasms and there was no tenderness to palpation over the lumbar spine.  Neurological examination was normal and the diagnosis was mechanical low back pain.  The examiner noted that here was no decrease in range of motion and no functional impairment on examination.  A May 2003 X-ray of the lumbar spine showed a normal lumbar spine with vascular calcification.

In a July 2003 statement the Veteran indicated that he experienced back pain when 
twisting, walking with short steps or too long steps, placing his son on his bed, bending to tie his shoes, walking up and down stairs, getting out of the tub, standing for periods over 2 minutes, driving, sitting, sitting in small or low chairs, lying face up on the couch and lying face down.  

A May 2004 Walter Reed Army Medical Hospital (AMC) MRI produced a diagnostic impression of L4-L5 and L5-S1 spondylosis and L5-S1 disc herniation. 

An October 2004 contract examination done on behalf of VA shows that the Veteran reported back pain all the time, which got worse the longer he worked.  The pain was located in the thoracolumbar junction, radiating down to the lower spine and the left hip area.  When bending over the whole back would hurt.  He experienced tingling in the right lower leg and numbness along the lateral, upper anterior thigh for about a handbreadth in extent.  He also reported permanent stiffness and weakness induced by pain.  He experienced pulling sensations in the back when lifting or moving 15 to 20 pounds.  He reported dull aching pain all the time of 8-9/10 intensity.  Laying down and putting the legs up, hot baths and massages helped alleviate the pain.  He did not report any flare-ups.  

The Veteran indicated that he could walk unaided for about 60 minutes.  He was not unsteady and there was no history of falls.  Climbing and bending over always caused back pain.  He had no problems with driving or recreational activities.  In the past 12 months, he had not lost any days of work due to back pain.  

Physical examination showed that the spine had an almost completely normal alignment.  There was minimal levoscoliosis, no anterior pelvic tilt and no antalgic scoliosis.  Gait, position of the head, physiological curvatures and symmetry in appearance of rhythm of spinal motions were all normal.  

Alignment of the thoracic and lumbar spine was straight.  The spine was almost normally shaped with normal thoracic kyphosis and lumbar lordosis and only minimal levoscoliosis without lumbar bulging or protruding of the ribs seen when bending over.  There was no antalgic scoliosis when standing and no anterior pelvic tilt.  Scapula was symmetrical and equal in position and waist folds were equal.  There was no leg length discrepancy and gait was normal.  On standing, flexion was to 85 degrees with pain and extension was to 20 degrees with pain.  The onset of pain on flexion was 40 degrees and motion ended at 85 degrees.  At 68 degrees, there was a popping sound.  Onset of pain on extension was at 20 degrees and the motion ended painfully at this level.  There was no incoordination and after repetitive motion, flexion was to 70 degrees with pain and extension was to 22 degrees with pain.  There were no abnormal movements or instability.  Lateral flexion was 22 degrees to the left with pain and 26 degrees to the right with pain.  The onset of pain was at 19 degrees on the left and motion was stopped at 26 degrees on the right.  There was no incoordination.  After repetitive motion, left lateral flexion was to 24 degrees with pain and right lateral flexion was to 18 degrees with pain.  There were no abnormal movements or instability.  Rotation was 18 degrees to the left with pain and 22 degrees to the right with pain.  The onset of pain was at 16 degrees on the left and 20 degrees on the right.  There was no incoordination.  After repetitive motion, there was rotation to 16 degrees on the left stopped by pain and rotation to 18 degrees on the right stopped by pain.  

The examiner commented that there was a generalized predominantly moderate restriction of motion and function.  The limited forward flexion with pain had the major functional impact but the lateral rotary motions were also significantly limited by pain.  All motions were conducted slowly and carefully.  There were no paraspinal muscle spasms or guarding resulting in abnormal gait.  There were no postural abnormalities, fixed deformities, ankylosis, or abnormality of the back musculature.  There was no localized tenderness along the lumbar spine but the Veteran experienced vibration in the left leg tapping of the left SI joint.  

Neurological examination showed recurrent sensory neuropathy in the right leg, involving the distal dermatome on the right.  The Veteran experienced pulling pain when walking on the heel and toes, with more pain walking on the toes.  The Veteran reported insecurity in the left leg, stumbling for no reason in November 2003 and tripping on steps in the summer.  The neurological examination was otherwise normal.  The examiner diagnosed the Veteran with herniated nucleus pulposus of L5-S1 with lumbar spondylosis and spinal canal stenosis at L4-5 resulting in predominantly moderate limitation of motion and function with daily pain on use and recurrent sensory radiculopathy S1 on the right and recurrent motor insecurity with the left leg.  

In a September 2005 statement the Veteran indicated that each day he continued to have back pain.  He could not stand for even short periods.  His pain was more intense when he carried his 10 month old son.  Standing pain was 6/10.  He also experienced pain when walking.  He could not turn to his left without turning his head as this caused pain in the area of the left ribs and in the back.  When the pain was very intense, he could feel pain in both legs, like his legs were tingling.  

Private chiropractic records from July 2006 to May 2009 show ongoing treatment for low back disability.  Symptoms included diffuse low back pain, a feeling of the legs going to sleep and altered gait due to pain.   

A January 2006 letter from a private chiropractor indicated that he had examined the Veteran in January 2006.  He noted that the Veteran had a history of lower back pain with numbness and tingling in his legs, feet and hands.  The lower back pain had developed some years prior while in the military.  Currently, the Veteran low back pain had been aggravated by playing with his son.  

The Veteran entered the chiropractor's office in an antalgic position.  Examination revealed hypertonic musculature suboccipitally and bilateral lower back and decreased range of motion in the cervical and lumbar regions.  Tenderness was elicited suboccipitally, however not in the lumbar region.  Dermatomal examination revealed no positive findings.  X-ray examination did reveal a normal lower back region for alignment and integrity.  The Veteran was treated with chiropractic rehabilitative exercises and traction along with specific chiropractic adjustments to the dysfunctional regions of the spine with successful improvement in his pain and spasms.  The Veteran had been diagnosed with lumbar and cervical sprain and acute exacerbation of a chronic lumbar and cervical sprain complicated by forward head syndrome (forward head syndrome resulted in major spinal postural imbalances) resulting in paraspinal musculature imbalances and spasms.

It was the chiropractor's professional opinion that the Veteran had been experiencing this condition since his injury when lifting the communications antennae.  For correction of this condition it required an intensive treatment period to regain normal spinal structure and strength and function (to correct the forward head syndrome and cervical kyphosis).  This would lead to a normal strong spinal structure and a resolution of his intermittent muscle spasms that occurred when his back was put into extra strain.  However, if this was not corrected, he would experience periodic bouts of severe neck and back pain, with an ever increasing degenerative process in the future.  

In his June 2007 Form 9, the Veteran indicated that he had been experiencing serious upper and lower back pains.  His pain ranged from 8 out 10 to 10 out of ten and was present when bending forward, twisting, standing, driving, sitting, tying his shoes and lying on his side.  In a standing position the pain started out as an 8 but then after 1 minute it was a 10.  He also experienced pain washing dishes and he could not load dishes into the dishwasher as this caused unbearable pain.  The prior January, the Veteran was playing with his son in a bent forward position when his muscles locked and he could not move forward for about 30 minutes.  He could not walk or sit without being in screaming pain.  He placed heat on his lower back, which didn't improve matters but did reduce the pain.  He found sitting on a heating pad would help the pain.  Lying on his stomach also helped his back relax.  To reduce his pain, he would lie on his back and place his feet/upper legs into a chair/table.  When walking he felt a deep numbness into his lower back.  He had tried a long period of walking to increase his back muscles but it only increased his pain.   

A June 2007 VA MRI produced diagnostic impressions of small right lateral disc bulge at the L5/S1 level, abutting the descending right nerve root but without significant compression, mild degenerative disc disease and facet arthropathy at the levels of L4/L5 and L5/S1, with mild bilateral neural foramina narrowing and unremarkable MRI of the thoracic spine.  

In a July 2007 letter, a private treating chiropractor indicated that the Veteran was under periodic care since July 2006 for chief complaints of cervical, lumbar spine pain and left hip joint pain stemming from service related injuries.  The Veteran's most recent MRIs of the dorsal and lumbar spine revealed small right lateral disc bulge at L5/S1 abutting the right S1 nerve root, degenerative disc disease and facet arthropathy at L4/5 and L5/S1.  A 2004 lumbar MRI revealed L4/5 and L5/S1 spondylosis and L5/S1 disc herniation.  The Veteran's current treatment plan includes spinal manipulation, stretching and electrical muscle stimulation.  The Veteran tolerated the treatment well.  

A November 2007 VA progress note shows that the Veteran reported back pain and indicated that he was seeing a chiropractor monthly.  His back pain was still an issue but it was under some level of control.  The diagnosis was back pain with degenerative disc disease.  

In a December 2007 statement, the Veteran indicated that he continued to have lower and upper back pain ranging from 8-10/10 in severity.  He had very limited movement when turning, lifting and bending down to tie his shoes or just bending over.  

On March 2008 VA examination, the Veteran indicated that he had gotten a good response from chiropractic treatment and using a TENS unit.  Review of systems showed that the Veteran reported spasms bilaterally, pain with motion and tenderness.  The examiner noted that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were, however, some spasms noted.

Physical examination showed that the Veteran's posture, head position and gait type were normal and that the spine was symmetrical in appearance.  Lumbar lordosis was present but lumbar flattening, scoliosis, kyphosis, reverse lordosis, list and gibbus were not present.  Neurological examination was normal.

Range of motion of the thoracolumbar spine was 90 degrees flexion with pain at 45 degrees, 30 degrees extension with pain beginning at 15 degrees, 30 degrees right lateral flexion with pain at 15 degrees, 30 degrees left lateral flexion with pain at 15 degrees, 30 degrees right lateral rotation with pain at 15 degrees and 30 degrees left lateral rotation with pain at 15 degrees.  There was pain on motion and after repetitive use in all directions.  An MRI of the lumbar spine produced diagnostic impressions of small right lateral disc bulging at the L5/S1 level, mild degenerative disc disease and facet arthropathy at the levels of L4/L5 and L5/S1.

It was noted that the Veteran was fully employed as a systems engineer.  He had been employed for less than a year and during the past 12 month period he had lost less than 1 week from work due to back pain.  The examiner found that the Veteran's low back disability had no significant effect on his occupation.  The examiner also found that the back disability prevented sports, had a moderate effect on chores, exercise, recreation and traveling, and a mild effect on shopping, bathing and dressing, and no effect on feeding and toileting.  

An August 2008 VA emergency department note indicates that the Veteran was seen for a flare up of back pain with a tight feeling.  At baseline he had numbness and tingling in the lower extremities that was unchanged.  Physical examination showed that the back was non-tender to palpation and percussion in the entire spine and paraspinals.  Lower paraspinals were tight and prominent bilaterally.  Straight leg raising was negative bilaterally.  Light sensory sensation was decreased and equal in the lower bilateral extremities.  The Veteran's tandem gait was within normal limits and heel, toe and heel to toe walk was within normal limits.  Lower extremity strength was 5/5 in the bilateral proximal and distal muscle groups.  Reflexes were 0+ patellar bilaterally.  The diagnosis was chronic back pain with flare-up.  The Veteran was prescribed Motrin and Tizanadine, along with the use of a TENS unit.  

In a February 2009 statement the Veteran indicated that when he touched and held his toes, he could fell a clicking in his back.  

In a June 2009 statement, the Veteran indicated that he had arthritis in the lower back.  

On July 2009 VA examination, it was noted that the Veteran broke his left 10th rib during service playing football on the ship's football team.  His activity was restricted and he applied heat until the area healed.  He indicated that currently he had tightness in the area and when the weather would change, it felt like someone was kicking him.  The Veteran also reported that he took aspirin as needed for pain.  

The Veteran indicated that he experienced flare ups of pain every 2 to 3 weeks and that these flare-ups lasted 3 to 7 days.  He reported that the flare-ups were severe, and occurred with bad weather.  During the flares, he avoided strenuous activities.  He noted that time eventually would relieve the pain.  

The Veteran reported that he was unable to stand for more than a few minutes.  He was able to walk more than 1/4 mile but less than 1 mile.  However, the examiner commented that his limitations on standing and walking were due to his knee pain not his residuals of fractured rib.  X-rays of the ribs showed no evidence of acute fracture and no significant degenerative changes in the shoulder.

The examiner noted that the Veteran was currently unemployed.  He found that the rib condition and knee pain would not interfere with his ability to obtain and maintain desk/office work, which he was trained to do.  The examiner diagnosed the Veteran with healed left 10th rib fracture with subjective complaints of pain.  The examiner found that the rib fracture prevented sports, had a mild effect on shopping, exercise, recreation and traveling, and had no effect on feeding, bathing, dressing, toileting and grooming.  The Veteran did report that it hurt him to pick up his 5 year old son.  

A May 2009 private lumbar spine X-ray produced a diagnostic impression of no acute lumbar spine findings.  

In a July 2010 statement, the Veteran indicated that because of his back problem, he could not twist his upper or lower body without experiencing screaming pain.  For years, he had been experiencing a popping sensation within the right side of his back, which would force him to his knees.  His walking steps would be limited to inches for days or even weeks.  He even got to the point where he could not go to work due to the pain when walking and sitting.  When sitting, he always felt a pulling in the lower back region above the belt line.  Basic things such as lying down and getting out of bed could be difficult.  He found himself rolling out of bed to limit the pain.  He had tried heat and cold treatment on the back but nothing worked, aside from giving things time.  Before his back would pop, he noticed a numb felling in his right hand, right foot, right knee, right shoulder and the right portion of his neck.  When his lower and upper back started tightening, it was difficult to move, and bending to sit was painful.  He would get to the point when he could not put on his socks and shoes and if so, he would need to rest 15 minutes between each foot fighting the pain.  

On December 2010 VA examination, it was noted that the Veteran reported pain in the 10th rib area with twisting and weather changes.  He noted that the problem was progressively worse since his last examination.  It was also noted that he had originally suffered a football injury in 1985.  He reported current pain under the left breast.  

Flare-ups of bone or joint disease occurred every 2 to 3 weeks, lasting 3 to 7 days.  There were flare-ups were of moderate severity.  During the flare-ups he was more limited with twisting motion or raising arms over his head.  Precipitating factors were twisting, reaching, weather changes and alleviating factors were limitation of motion, heat and Motrin.  The Veteran was right hand dominant.  He indicated that he was unable to stand for more than a few minutes.  He also indicated that he was able to walk more than a few yards but less than a quarter mile.  It was noted that the functional limitations on standing/walking were due to knee and back conditions and not residuals of the tenth rib fracture.  

A December 2010 X-ray of the left ribs and thorax showed no fractures.  The examiner noted that the Veteran was currently employed full time and in the last 12 month period he had lost 2 weeks from work mostly for problems with his spine.  The examiner diagnosed the Veteran with residuals of 10th rib fracture.  The examiner noted that the disability's impact on his usual occupation was significant, resulting in decreased concentration due to pain, decreased mobility, difficulty reaching and pain.  The resulting work problem was some increased absenteeism.  The disability had some affect on daily activities, including a moderate affect on chores, no effect on shopping, severe effect on exercise, prevention of sports, mild effect on recreation, traveling, bathing and dressing, and no effect on feeding, toileting or grooming.  

On December 2010 VA spine examination, the Veteran reported increased pain in the low back that radiated to the right thoracic muscles and caused the muscles to "pop."  He was going to a chiropractor for treatment about once a month.  For treatment he used a TENS machine, took Motrin, used a heating pad and received massage.  His response to treatment had been fair.  It was noted that he had injured his spine in 2001 when he lifted a 300 lb piece of equipment.

The Veteran reported weekly severe flare-ups lasting one to 2 days.  Precipitating factors were weather changes, increased exertion and certain positions.  Alleviating factors were pain medications, massage, rest and heat.  The flare-ups resulted in limitation of activities of at least 60 percent and he had to take time off work.  

The Veteran reported mild unchanged left calf tingling for many years that was prior to his experiencing back pain.  The etiology was unknown but the history and examination findings did not support a finding that it was related to his back pain.  There was a history of fatigue, decreased motion, spasm, and spine pain.  The pain was located in the mid lumbosacral spine and was described as a dull, spasm type pain.  The pain was mild to moderate in intensity, was constant, was daily and did not radiate.  There were no incapacitating episodes.  He was able to walk more than a few yards but less than 1/4 mile.  

Physical examination showed normal posture, head position, symmetry and gait.  There was no kyphosis, lordosis, flattening, reversed lordosis, list, scoliosis or ankylosis.  There was spasm, guarding, pain with motion and tenderness on both the left and right.  It was also noted that the muscle spasm, localized tenderness and guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion was 70 degrees flexion, 10 degrees extension, 25 degrees left lateral flexion, 25 degrees right lateral flexion, 10 degrees left lateral rotation and 10 degrees right lateral rotation.  There was objective evidence of pain on active range of motion and there was objective evidence of pain following repetitive motion.  However there were no additional limitations after three repetitions of range of motion.  Neurological examination was normal and Lasegue's sign was positive.  The examiner noted that a June 2007 MRI had produced a diagnostic impression of small right lateral disc bulging at L5/S1 level abutting the descending right nerve root but without significant compression and mild degenerative disc disease and facet arthropathy at the levels of L4/L5 and L5/S1 with mild bilateral neural foraminal narrowing.  

It was noted that the Veteran had lost 2 weeks of full time work during the past year and that most of the lost time was due to his spine.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The problem associated with the diagnosis was lumbar strain and degenerative disc disease at L4 to S1.  The effect on his usual occupation was increased absenteeism.  The effect on his occupational activities was decreased mobility, difficulty reaching, weakness or fatigue and pain.  The effect on his usual daily activities was mild effects on dressing and bathing. 

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings for the orthopedic manifestations of the Veteran's low back disability, other than those already assigned, are not warranted here, as the degree of impairment due to these orthopedic manifestations has not varied significantly during the appeal period, beyond what is already reflected in the existing ratings.  A separate rating is being assigned for the Veteran's period of right lower extremity radiculopathy.

The difficulty in rating functional loss due to factors such as pain on use was recognized by the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995). There, the Court noted that the VA examination relied upon to rate the veteran's disability had merely included findings as to the range of motion at the time of the examination, without accounting for factors enumerated in 38 C.F.R. § 4.40.  The Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted for the proposition that a rating examination must include a "full description of the effects of disability upon the person's ordinary activity." DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to effectuate that requirement, the Court explained that when the pertinent diagnostic criteria provide for a rating a disability on the basis of loss of range of motion, determinations regarding functional loss "should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id.

IV.  Analysis

A.  Low Back Disability

Under Code 5243, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a.

Under the general rating formula for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id.  Codes 5235- 5243.

Note 2 of the general rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Notes (2) and (4).

Under Code 5243 as it applies to incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

First considering the period prior to June 11, 2004, it was not shown that the range of motion of the thoracolumbar spine was anything other than normal.  Thus, forward flexion of the thoracolumbar spine of 85 degrees or less; or, combined range of motion of the thoracolumbar spine of 235 degrees or less was not shown.  In this regard, the May 2003 VA examination showed normal range of motion.  Additionally, prior to June 11, 2004, muscle spasm, guarding, localized tenderness and vertebral body fracture were also not with the May 2003 VA examination specifically indicating that spasm and localized tenderness were not present.  Accordingly, there is no basis for the assignment of a compensable rating under the general rating formula.  38 C.F.R. § 4.71a, Code 5243.  Also, as incapacitating episodes were neither shown nor alleged, there is no basis for a rating based on such episodes.  Id. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran had a compensable level of functional loss.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, the May 2003 VA examiner found that the Veteran had no functional impairment on examination.  Thus, in the absence of any objective findings of such functional loss, the Board does not find a basis for assigning a compensable rating.  

Next considering the period from June 11, 2004 to December 3, 2010, the evidence does not show forward flexion to 60 degrees or less.  In this regard, the October 2004 examination showed flexion to 85 degrees and the March 2008 examination showed flexion to 90 degrees.  Similarly, the evidence also does not show combined range of motion greater than 120 degrees.  In this regard, the October 2004 VA examination showed combined range of motion of 193 degrees and the March 2008 examination showed combined range of motion of 240 degrees.  Additionally, from October 2004 to December 2010, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the October 2004 examination showed no paraspinal muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour and the March 2008 examination showed no muscle spasms, localized tenderness or guarding severe enough to result in abnormal spinal contour.  Thus, there is no basis for assigning a higher 20 percent rating under the general rating formula for this time frame.  38 C.F.R. § 4.71a, Code 5243.  Also, as incapacitating episodes were not shown and have not been alleged, there is no basis for assigning a higher rating on the basis of such episodes.  Id.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  Notably, although the October 2004 examination did show reduced motion after repetition, the reduction still resulted in forward flexion to 70 degrees and a combined range of motion of 168 degrees.  Also, although the March 2008 VA examination showed pain on motion on repetitive use in all directions, it did not show any additional limitation of motion on repetitive use.  Accordingly, the Board finds that the existing 10 percent rating provides adequate compensation for the Veteran's level of functional loss from October 2004 to December 2010.  

The Board notes, however, that the October 2004 examiner did diagnose the Veteran with recurrent sensory neuropathy of the right leg and recurrent motor insecurity of the left leg, both of which he attributed to the Veteran's disc disease.  Accordingly, the Board finds that the Veteran is entitled to 10 percent ratings for each extremity based on mild impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Code 8520.  A higher 20 percent rating is not warranted for the right neuropathy as the involvement was only sensory and was not shown to result in more than mild symptoms.  Also, in regard to the left extremity, although motor impairment was found, the Board notes that the Veteran's reported symptomatology was noted to be quite infrequent, occurring on only two occasions.  Therefore, based on this infrequency a 10 percent rating for mild impairment of each leg is appropriate.   Id.  Also, as the associated neurological impairment was not found on the subsequent March 2008 VA examination or thereafter, the compensable ratings will remain in effect from June 11, 2004 to March 6, 2008.  
 
Finally, considering the period form December 2010 to the present, there is no evidence showing forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  To the contrary, the December 2010 VA examination showed forward flexion to 70 degrees and ankylosis has neither been shown nor alleged.  Accordingly, there is no basis for a rating in excess of 20 percent under the general rating formula.  38 C.F.R. § 4.71a, Code 5243.  Further, once again, incapacitating episodes have neither been shown nor alleged.  Accordingly, there is no basis for assignment of rating in excess of 20 percent based on such episodes.  Id.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that from December 2010 to the present, the Veteran has had functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, the December 2010 examiner found that while there was objective evidence of pain on motion, there was no additional limitation after three repetitions of range of motion.  Accordingly, the Board finds that the existing 20 percent rating adequately compensates the Veteran for his level of functional loss.

The Board has also considered whether the Veteran's claim for increase for low back disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the rating periods discussed above.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, considering both the schedular and extraschedular criteria, the preponderance of the evidence is against granting an increased rating for the Veteran's lumbar spine disability for any of the time periods under consideration.  Gilbert, 1 Vet. App. 49, 55 (1990).  However, for the time frame noted above, compensable ratings are warranted for mild bilateral sciatic nerve impairment.

B.  Rib disability

The Veteran's status post fracture of the 10th rib is rated by analogy to the removal of ribs under Code 5297.  Under this code, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration. A 20 percent rating requires the removal of two ribs.  A 30 percent evaluation is warranted where three or four ribs have been removed. A 40 percent evaluation is warranted where five or six ribs have been removed and a maximum 50 percent evaluation is warranted for the removal of six or more ribs.

In the instant case, the Veteran is not shown to have disability equivalent to the removal of one rib or the resection of two or more ribs without regeneration.  Instead, the July 2009 VA examiner diagnosed the Veteran with a healed 10th rib fracture with subjective complaints of pain and found that the fracture would not interfere with his ability to obtain and maintain desk/office work, the work which he was trained to do.  Similarly, the December 2010 VA examiner diagnosed the Veteran with residuals of rib fracture and although he found that the Veteran had some significant functional limitations, he did not attribute these limitations to the rib injury but instead attributed them to the back disability.  Nor is there any other evidence of record indicating that the Veteran's status post rib fracture results in disability equivalent to the removal of one rib or the resection of two or more ribs without regeneration.  Accordingly, a compensable rating under Code 5297.  

The Board has also considered whether any other applicable rating codes might allow for a compensable rating for the rib disability.  However, as the Veteran's rib fracture is shown to be essentially healed, except for some residual pain, there is simply no basis for assigning such a rating.  Notably, if there were associated muscle disability, a rating could be assigned for disability of the affected muscle group.  See 38 C.F.R. § 4.73.  However, no such muscle disability is shown.  Additionally, if there were underlying disease of the musculoskeletal system, a rating could be assigned as analogous to degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  However, no such underlying disability is shown.  In this regard a December 2010 X-ray of the ribs showed no rib fractures and did not produce any other findings of abnormalities in the ribs.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has a compensable level of functional loss.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, while the December 2010 VA examiner did note some level of functional limitations, he was not shown to objectively to have any limitation of motion on repetitive use.  In the absence of such a finding, the Board does not find a basis for granting a compensable rating for such functional loss.

The Board has also considered whether the Veteran's claim for increase for rib disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the rating periods discussed above.  As explained above, the Veteran's symptomatology is appropriately contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, given that the record does not show a level of rib disability warranting a compensable rating on a schedular or extraschedular basis, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Prior to June 11, 2004, an initial compensable rating for degenerative disc disease of the lumbar spine is denied.  

From June 11, 2004 to December 3, 2010, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

From December 3, 2010 to the present, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

From June 11, 2004 to March 6, 2008, a 10 percent rating for right lower extremity radiculopathy is granted subject to the regulations governing the payment of monetary awards.

From June 11, 2004 to March 6, 2008, a 10 percent rating for left lower extremity motor insecurity is granted subject to the regulations governing the payment of monetary awards.

A compensable rating for status post fracture of the left 10th rib is denied.    


REMAND

In a June 2010 rating decision, the RO, in pertinent part, denied a compensable rating for muscle strain of the right finger and denied service connection for right hip disorder, cervical strain, fractured right long finger, right carpal tunnel syndrome and arthritis of the hands.  The Veteran subsequently filed a notice of disagreement and in June 2011 the RO issued a statement of the case.  The Veteran then filed a timely Form 9, which was received by the Board in July 2011 (as the case was at the Board at that time).  

The Board notes that the appeal perfected by the Veteran in the July 2011 Form 9 has not yet been certified to the Board by the RO.  Moreover, the Veteran's representative has not had an opportunity to present argument on the Veteran's behalf.  The representative does not currently have a representative at the Board.  Accordingly, the case will be remanded to allow an opportunity for the representative to present argument.  This will assure all the appellant's due process rights are satisfied.  On remand, the RO/AMC should determine whether any additional development is required, to include an updating of the record, with current VA and/or private treatment records.  Then, if necessary the RO should issue a supplemental statement of the case and then certify the appeal to the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should conduct any additional necessary development to include updating the record with current VA and/or private treatment records.  Appellant's assistance in identifying and obtaining any records as needed.  If there are no records, the case should be forwarded to the appellant's representative to offer any argument desired on the issue on appeal.

2.  If any additional development is undertaken, the RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond, to include the submission of argument.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


